PER CURIAM:
*238This claim was submitted to the Court for decision upon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. At approximately 8:00 a.m. on September 25,2007, claimant Dr. John Haid, was driving his 2007 Audi A4 on McCullough Road/Miller Road in Huntington, Cabell County, when his vehicle struck a hole in the road. The hole extended across the width of the lane of traffic, and he could not have avoided the hole due to oncoming traffic. Dr. Haid had notified respondent of this condition prior to the incident.
2. Respondent was responsible forthe maintenance of McCulloughRoad/Miller Road which it failed to maintain properly on the date of this incident.
3. As a result of this incident, claimants’ vehicle sustained damage to its right, rear rim ($451.26), and the tires had to be rotated and balanced ($47.65). Thus, claimants’ damages total $498.91. Claimants’ insurance deductible at the time of the incident was $500.00.
4. Respondent agrees that the amount of $498.91 for the damages put forth by the claimants is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of McCullough Road/Miller Road on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimants’ vehicle; and that the amount of damages agreed to by the parties is fair and reasonable. Thus, claimants may make a recovery for their loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $498.91.
Award of $498.91.